Exhibit 10.2

[g131051kqi001.gif]

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 


NEW YORK


 

AGREEMENT dated as of the 29th day of April, 2008, between VISION-SCIENCES,
INC., a Delaware corporation whose address is 40 Ramland Road, Orangeburg, New
York   10962 (“Tenant”), and M&T REAL ESTATE TRUST, a Maryland  real estate
investment trust with its principal banking office at One M&T Plaza, Buffalo, NY
14240.  Attention:  Office of General Counsel (the “Mortgagee”).

 

WHEREAS, RAMLAND REALTY ASSOCIATES, a New York limited liability company whose
address is 100 Clearbrook Road, Elmsford, New York 10532 (“Landlord”), owns the
real property located at One Ramland Road, Orangeburg, New York  (such real
property, including all buildings, improvements, structures and fixtures located
thereon, “Landlord’s Premises”), as more particularly described in Schedule A;

 

WHEREAS, Mortgagee has made a loan to Landlord in the original principal amount
of $17,300,000.00 as the loan may be modified or amended from time to time (the
“Loan”);

 

WHEREAS, to secure the Loan, Landlord has encumbered Landlord’s premises by
entering into a mortgage dated on or about December 24, 1999 in favor of
Mortgagee (as amended, increased, renewed, extended, spread, consolidated,
severed, restated, or otherwise changed from time to time the “Mortgage”)
recorded on January 13, 2000 as Instrument ID 200-00002121, in the Official
Records of the County of  Rockland, State of New York or to be recorded in such
Land Records (the “Land Records”);

 

WHEREAS, pursuant to a Lease dated as of April 29th, 2008, as such lease may
have been, or may be amended from time to time (the “Lease’), Landlord demised
to Tenant a portion of Landlord’s Premises (the “Tenant’s Premises”) effective
as of the Commencement Date as defined in the Lease; and

 

WHEREAS, Tenant and Mortgagee desire to agree upon the relative priorities of
their interests in Landlord’s Premises and their rights and obligations if
certain events occur.

 

NOW, THEREFORE, for good and sufficient consideration, the receipt and
sufficiency of which is hereby acknowledged, Tenant and Mortgagee agree as
follows:

 

1.                                      DEFINITIONS.

 

The following terms shall have the following meanings for purposes of this
Agreement:

 

1.1          “Construction-Related Obligation” means any obligation of Landlord
under the Lease to make, pay for, or reimburse Tenant for any alterations,
demolition or other improvements or work at Landlord’s Premises, including
Tenant’s Premises.  Construction-Related Obligations shall not include: 
(a) reconstruction or repair following fire, casualty or condemnation; or
(b) day-to-day maintenance and repairs.

 

© Manufacturers and Traders Trust Company, 2004

Execution Copy

 

--------------------------------------------------------------------------------


 

1.2                               “Foreclosure Event” means (a) foreclosure
under the Mortgage; (b) any other exercise by Mortgagee of rights and remedies
(whether under the Mortgage or under applicable law, including bankruptcy law)
as holder of the Loan and/or the Mortgage, as a result of which Successor
Landlord becomes owner of Landlord’s Premises; or (c) delivery by Landlord to
Mortgagee (or its designee or nominee) of a deed or other conveyance of
Landlord’s interest in Landlord’s Premises in lieu of any of the foregoing.

 

1.3                               “Former Landlord” means Landlord and any other
party that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.

 

1.4                               “Offset Right” means any right or alleged
right of Tenant to any offset, defense (other than one arising from actual
payment and performance, which payment and performance would bind a Successor
Landlord pursuant to this Agreement), claim, counterclaim, reduction, deduction,
or abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or other
applicable law) from Landlord’s breach or default under the Lease.

 

1.5                               “Rent” means any fixed rent, base rent or
additional rent under the Lease.

 

1.6                               “Successor Landlord” means any party that
becomes owner of Landlord’s Premises as the result of a Foreclosure Event.

 

1.7                               “Termination Right” means any right of Tenant
to cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Landlord’s breach or
default under the Lease.

 

2.                                      SUBORDINATION.  Subject to the
provisions of this Agreement, the Lease and all of Tenant’s rights thereunder
shall be, and shall at all times remain, subject and subordinate to the
Mortgage, the lien imposed by the Mortgage, and all indebtedness secured by the
Mortgage.

 

3.                                      NONDISTURBANCE, RECOGNITION AND
ATTORNMENT.

 

3.1                               No Exercise of Mortgage Remedies Against
Tenant.  So long as the Lease has not been terminated on account of Tenant’s
default that has continued beyond applicable cure periods (an “Event of
Default”), Mortgagee shall not name or join Tenant as a defendant in any
exercise of Mortgagee’s rights and remedies arising upon a default under the
Mortgage unless applicable law requires Tenant to be made a party thereto as a
condition to proceeding against Landlord or prosecuting such rights and
remedies.  In the latter case, Mortgagee may join Tenant as a defendant in such
action only for such purpose and not to terminate the Lease or otherwise
adversely affect Tenant’s rights under the Lease or this Agreement in such
action.

 

3.2                               Nondisturbance and Attornment.  If the Lease
has not been terminated on account of an Event of Default by Tenant, then, when
Successor Landlord takes title to Landlord’s Premises (“Attornment Date”): 
(a) Successor Landlord shall not terminate or disturb Tenant’s possession of
Tenant’s Premises under the Lease, except in accordance with the terms of the
Lease and this Agreement;  (b) Successor Landlord shall be bound to Tenant under
all the terms and conditions of the Lease (except as provided in this
Agreement); (c) Tenant shall recognize and attorn to Successor Landlord as
Tenant’s direct landlord under the Lease as affected by this Agreement; and
(d) the Lease shall continue in full force and effect as a direct

 

© Manufacturers and Traders Trust Company, 2006

Execution Copy

 

2

--------------------------------------------------------------------------------


 

lease, in accordance with its terms (except as provided in this Agreement),
between Successor Landlord and Tenant.  All condemnation awards and insurance
proceeds paid or payable with respect to the Tenant’s Premises or any part of
the Landlord’s Premises shall be applied and paid in the manner set forth in the
Lease, except that any awards and/or proceeds payable to the Landlord shall be
subject to the rights of Mortgagee under the Mortgage.

 

3.3                               Further Documentation.  The provisions of this
Article shall be effective and self-operative without any need for Successor
Landlord or Tenant to execute any further documents.  Tenant and Successor
Landlord shall, however, confirm the provisions of this Article in writing upon
request by either of them.

 

4.                                      PROTECTION OF SUCCESSOR LANDLORD. 
Notwithstanding anything to the contrary in the Lease or the Mortgage, neither
Mortgagee nor the Successor Landlord shall be liable for or bound by any of the
following matters:

 

4.1                               Claims Against Former Landlord.  Any Offset
Right that Tenant may have against any Former Landlord relating to any event or
occurrence before the Attornment Date, including any claim for damages of any
kind whatsoever as the result of any breach by Former Landlord that occurred
before the Attornment Date, unless Tenant has given Mortgagee notice of such
breach as provided in the Lease.  The foregoing shall not limit either
(a) Tenant’s right to exercise against Successor Landlord any Offset Right
otherwise available to Tenant because of events occurring after the Attornment
Date; or (b) Successor Landlord’s obligation to correct any conditions that
existed as of the Attornment Date and violate Successor Landlord’s obligations
as Landlord under the Lease.

 

4.2                               Prepayments.  Any payment of Rent that Tenant
may have made to Former Landlord more than thirty days before the date such Rent
was first due and payable under the Lease with respect to any period after the
Attornment Date other than, and only to the extent that, the Lease expressly
required such a prepayment.

 

4.3                               Payment; Security Deposit.  Any obligation: 
(a) to pay Tenant any sum(s) that any Former Landlord owed to Tenant; or
(b) with respect to any security deposited with Former Landlord, unless  such
security deposit was actually transferred to Mortgagee.  This paragraph is not
intended to apply to Landlord’s obligation to make any payment that constitutes
a “Construction-Related Obligation”.

 

4.4                               Modification, Amendment, or Waiver.  Any
material modification or material amendment of the Lease, or any waiver of any
terms of the Lease, made without Mortgagee’s written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.  In the event
Mortgagee does not grant or deny its consent to such material modification or
material amendment within ten (10) days of receipt of the proposed material
modification or material amendment, Mortgagee’s consent shall be deemed to have
been given.  Notwithstanding the foregoing, any change to the monetary
obligations of either Landlord or Tenant under the Lease, any change to the term
of the Lease, any change to the parking provided to Tenant, and any change to
the square footage of Tenant’s Premises shall require the consent of the
Mortgagee in its sole discretion.

 

4.5                               Surrender, Etc.  Any consensual or negotiated
surrender, cancellation, or termination of the Lease, in whole or in part,
agreed upon between Landlord and Tenant, unless effected unilaterally by Tenant
pursuant to the express terms of the Lease.

 

3

--------------------------------------------------------------------------------


 

4.6                               Construction-Related Obligations.  Any
Construction-Related Obligation of Former Landlord, except as expressly provided
for in Schedule B (if any) attached to this Agreement.

 

5.                                      EXCULPATION OF SUCCESSOR LANDLORD. 
Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement, the Lease shall be deemed to have
been automatically amended to provide that Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or is
successors’ or assigns’) interest, if any, in Landlord’s Premises from time to
time, including insurance and condemnation proceeds, Successor Landlord’s
interest in the Lease, and the proceeds from any sale or other disposition of
Landlord’s Premises by Successor Landlord (collectively, “Successor Landlord’s
Interest”).  Tenant shall look exclusively to Successor Landlord’s Interest (or
that of its successors and assigns) for payment or discharge of any obligations
of Successor Landlord under the Lease as affected by this Agreement.  If Tenant
obtains any money judgment against Successor Landlord with respect to the Lease
or the relationship between Successor Landlord and Tenant, then Tenant shall
look solely to Successor Landlord’s Interest (or that of its successors and
assigns) to collect such judgment.  Tenant shall not collect or attempt to
collect any such judgment out of any other assets of Successor Landlord.

 

6.                                      MORTGAGEE’S RIGHT TO CURE.

 

6.1                               Notice to Mortgagee.  Notwithstanding anything
to the contrary in the Lease or this Agreement, before exercising any
Termination Right or Offset Right, Tenant shall provide Mortgagee with notice of
the breach or default by Landlord giving rise to same (the “Default Notice”)
and, thereafter, the opportunity to cure such breach or default as provided for
below.

 

6.2                               Mortgagee’s Cure Period.  After Mortgagee
receives a Default Notice, Mortgagee shall have to the same period of time as
Landlord under the Lease in which to cure the breach or default by Landlord
(such cure period to run concurrently, and not consecutively, with Landlord’s
cure period.  Mortgagee shall have no obligation to cure (and shall have no
liability or obligation for not curing) any breach or default by Landlord,
except to the extent that Mortgagee agrees or undertakes otherwise in writing.

 

6.3                               Extended Cure Period.  In addition, as to any
breach or default by Landlord the cure of which requires possession and control
of Landlord’s Premises, provided only that Mortgagee undertakes to Tenant by
written notice to Tenant within thirty (30) days after receipt of the Default
Notice to exercise reasonable efforts to cure or cause to be cured by a receiver
such breach or default within the period permitted by this paragraph,
Mortgagee’s cure period shall continue for such additional time (the “Extended
Cure Period”) as Mortgagee may reasonably require to either (a) obtain
possessions and control of Landlord’s Premises and thereafter cure the breach or
default with reasonable diligence and continuity; or (b) obtain the appointment
of a receiver and give such receiver a reasonable period of time in which to
cure the default.  In no event shall the Extended Cure Period last for a period
in excess of six (6) months.

 

7.                                      CONFIRMATION OF FACTS.  Tenant
represents to Mortgagee and to any Successor Landlord, in each case as of  the
date of this Agreement (“Effective Date”):

 

7.1                               Effectiveness of Lease.  The Lease is in full
force and effect, has not been modified, and constitutes the entire agreement
between Landlord and Tenant relating to Tenant’s Premises.  Tenant has no

 

4

--------------------------------------------------------------------------------


 

interest in Landlord’s Premises except pursuant to the Lease.  No unfulfilled
conditions exist to Tenant’s obligations under the Lease, except Landlord’s
obligations under the Work Letter (as defined in the Lease).

 

7.2                               Rent.  The payment of Rent has not yet
commenced under the Lease.

 

7.3                               No Landlord Default.  To the best of Tenant’s
knowledge, no breach or default by Landlord exists and no event has occurred
that, with the giving of notice, the passage of time, or both, would constitute
such a breach or default.

 

7.4                               No Tenant Default.  Tenant is not in default
under the Lease and has not received any uncured notice of any default by Tenant
under the Lease.

 

7.5                               No Termination.  Tenant has not commenced any
action nor sent or received any notice to terminate the Lease.  Tenant has no
presently exercisable Termination Right(s) or Offset Right(s).

 

7.6                               Commencement Date.  The “Commencement Date” of
the Lease has not yet occurred.  Upon request, Tenant shall provide Mortgagee
with a copy of any commencement date agreement executed by Landlord and Tenant.

 

7.7                               Acceptance.   Tenant has not accepted
possession of Tenant’s Premises as Landlord has not completed Landlord’s
obligations under the Work Letter.

 

7.8                               No Transfer.  Tenant has not transferred,
encumbered, mortgaged, assigned, conveyed or otherwise disposed of the Lease or
any interest therein, other than sublease(s) made in compliance with the Lease.

 

7.9                               Due Authorization.  Tenant has full authority
to enter into this Agreement, which has been duly authorized by all necessary
actions.

 

8.                                      TENANT COVENANTS.  Tenant covenants with
the Mortgagee that now and continuing as long as the Mortgage shall remain
unsatisfied of record as follows:

 

8.1                               Rent Payment Notices.  From and after Tenant’s
receipt of written notice from Mortgagee (a “Rent Payment Notice”) which directs
Tenant to pay Rent to Mortgagee, Tenant shall pay all Rent to Mortgagee or as
Mortgagee shall direct in writing, until such time as Mortgagee directs
otherwise in writing. Tenant shall comply with the rental payment directive
contained in any Rent Payment Notice notwithstanding any contrary instruction,
direction or assertion from Landlord.  Mortgagee’s delivery to Tenant of a Rent
Payment Notice, or Tenant’s compliance therewith, shall not be deemed to: 
(a) cause Mortgagee to succeed to or to assume any obligations or
responsibilities as Landlord under the Lease, all of which shall continue to be
performed and discharged solely by Landlord unless and until any attornment has
occurred pursuant to this Agreement; or (b) relieve Landlord of any obligations
under the Lease.

 

8.2                               Intentionally omitted.

 

8.3                               If requested by the Mortgagee or the Successor
Landlord, Tenant shall deliver to Mortgagee or the Successor Landlord (as the
case may be) the same periodic deliveries (e.g., updated estoppel

 

5

--------------------------------------------------------------------------------


 

certificates) it delivers to Landlord pursuant to the Lease.  In the event
Tenant ceases to be a publicly company, Tenant shall provide financial reports
to Mortgagee upon request by Mortgagee

 

9.                                      MISCELLANEOUS.

 

9.1                               Notices.  Any demand or notice hereunder or
under any applicable law pertaining hereto shall be in writing and duly given if
delivered to any party (at the address on page one).  Such notice or demand
shall be deemed sufficiently given for all purposes when delivered (i) by
personal delivery and shall be deemed effective when delivered, or (ii) by mail
or courier and shall be deemed effective three (3) business days after deposit
in an official depository maintained by the United States Post Office for the
collection of mail or one (1) business day after delivery to a nationally
recognized overnight courier service (e.g., Federal Express).  Notice by e-mail
is not valid notice under this agreement.

 

9.2                               Successors and Assigns.  This Agreement shall
bind and benefit the parties, their successors and assigns, any Successor
Landlord, and its successors and assigns.  If Mortgagee assigns the Mortgage,
then upon delivery to Tenant of written notice thereof accompanied by the
assignee’s written assumption of all obligations under this Agreement, all
liability of the assignor shall terminate.

 

9.3                               Interaction with Lease and with Mortgage.  If
this Agreement conflicts with the Lease, then this Agreement shall govern as
between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement.  This Agreement supersedes, and constitutes full
compliance with, any provisions in the Lease that provide for subordination of
the Lease to, or for delivery of nondisturbance agreements by the holder of, the
Mortgage, as it pertains only to the Mortgage and not to any future mortgage on
Landlord’s Premises.  Mortgagee confirms that Mortgagee has consented to
Landlord’s entering into the Lease and covenants and agrees that the exercise by
Tenant of any of the rights and remedies therein contained shall not constitute
a default under the Mortgage provided that, in the exercise of any such rights
and remedies, Tenant is in compliance with the provisions of this Agreement..

 

9.4                               Mortgagee’s Rights and Obligations.  Except as
expressly provided for in this Agreement, Mortgagee shall have no obligations to
Tenant with respect to the Lease.  If an attornment occurs pursuant to this
Agreement, then all rights and obligations of Mortgagee under this Agreement
shall terminate, without thereby affecting in any way the rights and obligations
of Successor Landlord provided for in this Agreement.

 

9.5                               Interpretation; Governing Law.  The
interpretation, validity and enforcement of this Agreement shall be governed by
and construed under the internal laws of the State of New York, excluding its
principles of conflicts of laws.  MORTGAGEE AND TENANT HEREBY IRREVOCABLY
CONSENT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE
OF NEW YORK, COUNTY OF WESTCHESTER, AND CONSENT THAT THE MORTGAGEE MAY EFFECT
ANY SERVICE OF PROCESS AT TENANT’S ADDRESS SET FORTH ABOVE.  Mortgagee and
Tenant acknowledge and agree that the venue provided above is the most
convenient forum for both the Mortgagee and Tenant.  Mortgagee and Tenant waive
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.

 

9.6                               Miscellaneous.  This Agreement constitutes the
entire agreement between Mortgagee and Tenant regarding the subordination of the
Lease to the Mortgage and the rights and obligations of Tenant and

 

6

--------------------------------------------------------------------------------


 

Mortgagee as to the subject matter of this Agreement.  This Agreement may be
amended, discharged or terminated, or any of its provisions waived, only by a
written instrument executed by the party to be charged.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same
instrument.  Mortgagee represents that Mortgagee has full authority to enter
into this Agreement, and Mortgagee’s entry into this Agreement has been duly
authorized by all necessary actions.  No provisions of this Agreement may be
amended, waived or modified except by an instrument in writing signed by the
party to be bound.  The headings and captions in this Agreement are for
convenience of reference only and in no way define, limit or describe the scope
or the intent of any provision or section of this Agreement and shall not be
deemed to have any substantive effect.  Inapplicability or unenforceability of
any provisions of this Agreement shall not limit or impair the operation or
validity of any other provision of this Agreement.

 

9.7                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which, when executed and delivered, shall
be an original, but such counterparts shall together constitute one and the same
instrument.

 

9.8                               No Agency Relationship.  The Mortgagee is not
the agent or representative of Landlord and this Agreement shall not make the
Mortgagee liable to materialmen, contractors, craftsmen, laborers or others for
goods delivered to or services performed by them upon the Landlord’s Premises,
or for debts or claims accruing to such parties against Landlord and there is no
contractual relationship, either expressed or implied, between the Mortgagee and
any materialmen, subcontractors, craftsmen, laborers, or any other person
supplying any work, labor or materials for the Improvements.

 

9.9                               WAIVER OF JURY TRIAL.  TENANT AND THE
MORTGAGEE HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY EACH WAIVE ANY RIGHT
TO TRIAL BY JURY THEY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY,
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS RELATED THERETO. TENANT
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE MORTGAGEE HAS
REPRESENTED, EXPRESSLY OR OTHERWISE THAT THE MORTGAGEE WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER.  THE TENANT
ACKNOWLEDGES THAT THE MORTGAGEE HAS BEEN INDUCED TO ACCEPT THIS AGREEMENT BY,
AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
first date set forth above.

 

 

VISION SCIENCES, INC.

 

 

 

By:

/s/Yoav M. Cohen

 

 

Name:

Yoav M. Cohen

 

 

Title:

Chief Financial Officer

 

 

 

 


 


M&T REAL ESTATE TRUST

 

By:

Manufacturers and Traders Trust Company

 

 

Its Attorney-in-Fact

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

Landlord Consent

 

Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request.  The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease.  The
above Agreement discharges any obligations of Mortgagee under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant. 
Landlord is not a party to the above Agreement.

 

Landlord irrevocably directs Tenant to comply with any Rent Payment Notice,
notwithstanding any contrary direction, instruction or assertion by Landlord. 
Tenant shall be entitled to rely on any Rent Payment Notice.  Tenant shall be
under no duty to controvert or challenge any Rent Payment Notice.  Tenant’s
compliance with a Rent Payment Notice shall not be deemed to violate the Lease. 
Landlord hereby releases Tenant from, and shall indemnify and hold Tenant
harmless from and against, any and all loss, claim, damage, liability, cost or
expense (including payment of reasonable attorneys’ fees and disbursements)
arising from any claim based upon Tenant’s compliance with any Rent Payment
Notice.  Landlord shall look solely to Mortgagee with respect to any claims
Landlord may have on account of an incorrect or wrongful Rent Payment Notice.

 

 

LANDLORD

 

RAMLAND REALTY ASSOCIATES

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Dated: April      , 2008

 


ACKNOWLEDGMENT

(Tenant)

 

STATE OF NEW YORK    

)

 

 

: SS

COUNTY OF           

)

 

On the                   day of                             , in the year 2008,
before me, the undersigned, a Notary Public in and for said State, personally
appeared                                             , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

 

Notary Public

 

9

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

(Mortgagee)

 

 

STATE OF NEW YORK    

)

 

 

: SS

COUNTY OF           

)

 

On the                      day of                               , in the year
202008, before me, the undersigned, a Notary Public in and for said State,
personally appeared                                              , personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

ACKNOWLEDGMENT

(Landlord)

 

 

STATE OF NEW YORK    

)

 

 

: SS

COUNTY OF           

)

 

On the                         day of                             , in the year
2008 before me, the undersigned, a Notary Public in and for said State,
personally appeared
                                                              , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

 

 

 

Notary Public

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DESCRIPTION OF LANDLORD’S PREMISES

 

ALL THAT CERTAIN REAL PROPERTY lying, being and situated in the City
of                                                    , County of
                                                     , and State of New York,
more particularly described as follows.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE B

 

CONSTRUCTION-RELATED OBLIGATIONS

 

Construction-Related Obligations remaining to be performed as
of                             , 19              /20                  , if any

[Summarize and Describe]

 

Successor Landlord’s Construction-Related Obligations after attornment, if any:

[Negotiate and Describe]

 

12

--------------------------------------------------------------------------------